             Case 2:15-cv-01175-RSL Document 209 Filed 11/10/20 Page 1 of 2



 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE
 7    YESENIA PACHECO, et al.,
                                                        Case No. C15-1175RSL
 8                   Plaintiffs,
                                                        FINDINGS OF FACT REGARDING
 9           v.                                         DAMAGES
10    UNITED STATES OF AMERICA,
11                   Defendant.
12
13
            The Court, having decided that defendant was liable to plaintiffs following a bench
14
     trial in January 2020, conducted a damages trial in this matter from September 14, 2020,
15
     to September 22, 2020. Having heard and reviewed the evidence presented by the parties,
16
     the Court finds as follows:
17
            1. Plaintiffs’ past special damages are $42,294.81, equaling the value of
18
     Medicaid’s two liens.
19
            2. After careful consideration of the various expert opinions provided by both
20
     plaintiffs and defendant, and adding in expenses related to the vision care recommended
21
     by Dr. Theodore Kadet, the net present value of SLP’s future special damages for
22
     extraordinary medical, educational, and similar expenses attributable to her conditions is
23
     $7.5 million.
24
            3. Yesenia Pacheco and Luis Lemus are entitled to an award of general damages to
25
     “compensate for mental anguish and emotional stress suffered by the parents during
26
     [S.L.P’s] life as a proximate result of [defendant’s] negligence. Any emotional benefits to
     FINDINGS OF FACT REGARDING DAMAGES - 1
             Case 2:15-cv-01175-RSL Document 209 Filed 11/10/20 Page 2 of 2



 1   the parents resulting from the birth of the child should be considered in setting the
 2   damages.” Harbeson v. Parke-Davis, Inc., 98 Wh.2d 460, 477 (1983). Guided by these
 3   principles, Yesenia Pacheco’s general damages are $1.5 million. Luis Lemus’ general
 4   damages are $1 million.
 5          4. Defendant has requested that the Court impose a medical reversionary trust over
 6   the $7.5 million awarded SLP for her future special damages, citing RCW 4.56.260 as
 7   authority for the request. Each party shall, on or before November 18, 2020, submit a
 8   proposal for periodic payment of the future economic damage award. The proposals shall
 9   include provisions for (1) the name of the recipient or recipients of the payments; (2) the
10   dollar amount of the payments; (3) the interval between payments; (4) the number of
11   payments or the period of time over which the payments shall be made; (5) procedures for
12   modification for hardship or unforeseen circumstances; (6) posting of adequate security;
13   (7) any special terms and conditions requested; and (8) whether those special terms and
14   conditions differ from or are consistent with state law.
15
16          Dated this 10th day of November, 2020.
17
                                                Robert S. Lasnik
18                                              United States District Judge
19
20
21
22
23
24
25
26

     FINDINGS OF FACT REGARDING DAMAGES - 2
